Name: Commission Implementing Decision (EU) 2018/85 of 18 January 2018 amending Implementing Decision (EU) 2016/715 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2018) 92)
 Type: Decision_IMPL
 Subject Matter: international trade;  America;  agricultural activity;  Africa;  agricultural policy;  trade;  plant product
 Date Published: 2018-01-20

 20.1.2018 EN Official Journal of the European Union L 16/11 COMMISSION IMPLEMENTING DECISION (EU) 2018/85 of 18 January 2018 amending Implementing Decision (EU) 2016/715 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2018) 92) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Directive 2000/29/EC lays down protective measures against the introduction into the Union of organisms harmful to plants or plant products and against their spread within the Union. (2) Point 16 of Section I of Part A of Annex IV to Directive 2000/29/EC provides for special requirements for the introduction and movement into and within the Union of fruits of Citrus L., Fortunella Swingle, and Poncirus Raf and their hybrids. (3) Commission Implementing Directive (EU) 2017/1279 (2) introduced point 16.4(e) in Section I of Part A of Annex IV to Directive 2000/29/EC. That point lays down protective measures against the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa in respect of fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, others than fruits of Citrus aurantium L. and Citrus latifolia Tanaka (hereinafter: the specified fruits), destined for industrial processing. (4) Commission Implementing Decision (EU) 2016/715 (3) lays down measures to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa, which apply to the specified fruits if they originate in Argentina, Brazil, South Africa and Uruguay. (5) The specified fruits originating in Argentina, Brazil, South Africa or Uruguay, destined exclusively for industrial processing into juice should continue being introduced into, and moved within, the Union in accordance with the special requirements laid down in Chapter III of Implementing Decision (EU) 2016/715 and by way of derogation from point 16.4(e) of Section I of Part A of Annex IV to Directive 2000/29/EC. This is necessary to ensure the continued phytosanitary protection of the Union territory, against the introduction of Phyllosticta citricarpa (McAlpine) Van der Aa on specified fruits originating in those third countries. (6) Implementing Directive (EU) 2017/1279 introduced point 16.6 in Section I of Part A of Annex IV to Directive 2000/29/EC. The provisions of that point establish protective measures against Thaumatotibia leucotreta (Meyrick) in respect of fruits of certain species of Citrus L. originating in the African continent. In order to ensure the phytosanitary protection of the Union territory against the introduction of the harmful organism Thaumatotibia leucotreta (Meyrick), Implementing Decision (EU) 2016/715 should apply without prejudice to those provisions. (7) Implementing Decision (EU) 2016/715 should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment to Implementing Decision (EU) 2016/715 Implementing Decision (EU) 2016/715 is amended as follows: (1) Article 3(2) is replaced by the following: 2. Paragraph 1 of this Article shall apply without prejudice to the requirements laid down in points 16.1, 16.2, 16.3, 16.5 and 16.6 of Section I of Part A of Annex IV to Directive 2000/29/EC.; (2) Article 8 is replaced by the following: Article 8 Introduction into, and movement within, the Union of specified fruits destined exclusively for industrial processing into juice 1. By way of derogation from point 16.4(e) of Section I of Part A of Annex IV to Directive 2000/29/EC, specified fruits originating in Argentina, Brazil, South Africa or Uruguay, destined exclusively for industrial processing into juice, shall only be introduced into, and moved within, the Union in accordance with Articles 9 to 17 of this Decision. 2. Paragraph 1 of this Article shall apply without prejudice to the requirements laid down in points 16.1, 16.2, 16.3, 16.5 and 16.6 of Section I of Part A of Annex IV to Directive 2000/29/EC.. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 January 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Directive (EU) 2017/1279 of 14 July 2017 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 184, 15.7.2017, p. 33). (3) Commission Implementing Decision (EU) 2016/715 of 11 May 2016 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (OJ L 125, 13.5.2016, p. 16).